Case: 12-60525       Document: 00512248993         Page: 1     Date Filed: 05/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 21, 2013
                                     No. 12-60525
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ALFONSO CANO-LOPEZ,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A079 188 273


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Alfonso Cano-Lopez, a native and citizen of Mexico, petitions for review of
the order of the Board of Immigration Appeals (BIA) denying his application for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). He contends that the BIA failed to consider all of the evidence
when finding that he had not demonstrated exceptional circumstances or
changed circumstances in Mexico that would justify tolling the one-year
limitations period governing asylum applications; that he is a member of a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60525     Document: 00512248993      Page: 2   Date Filed: 05/21/2013

                                  No. 12-60525

particular social group for purposes of withholding of removal; that he has
established a well-founded fear of future persecution if he is returned to Mexico;
and that the BIA erred by finding that he did not raise a CAT claim.
      We lack jurisdiction to review the factual finding that Cano-Lopez failed
to show exceptional circumstances or changed circumstances in Mexico. See Zhu
v. Gonzales, 493 F.3d 588, 594-95 (5th Cir. 2007). We need not determine
whether Cano-Lopez’s proposed group, i.e., former Mexican police officers who
work as informants for the U.S. Drug Enforcement Administration, qualifies as
a particular social group because Cano-Lopez failed to exhaust a component of
the IJ’s finding that he failed to show a well-founded fear of persecution, i.e.,
whether he could relocate internally within Mexico. We lack jurisdiction to
address that issue. See Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001). The
BIA erred by finding that Cano-Lopez failed to raise a CAT claim. See Eduard
v. Ashcroft, 379 F.3d 182, 195-96 (5th Cir. 2004). However, in light of the finding
that Cano-Lopez could not show a well-founded fear of persecution, this error is
harmless. See Hasan v. Ashcroft, 380 F.3d 1114, 1123 (9th Cir. 2004) (discussing
8 C.F.R. § 208.16(c)(3)(ii)); see also Enriquez-Gutierrez v. Holder, 612 F.3d 400,
407 (5th Cir. 2010); Cantu-Delgadillo v. Holder, 584 F.3d 682, 690 (5th Cir.
2009). PETITION DENIED IN PART AND DISMISSED IN PART.




                                        2